Appeal by the defendant, as limited by his brief, from so much of a sentence of the County Court, Orange County (Patsalos, J.), imposed March 16, 1987, as required him to make restitution in the sum of $62.50, upon his conviction of burglary in the second degree, upon his plea of guilty.
Ordered that the sentence is reversed insofar as appealed from, as a matter of discretion in the interest of justice, and the imposition of restitution in the sum of $62.50 is vacated.
Under the circumstances, we find that vacatur of the imposed restitution sum is appropriate as an exercise of our discretion in the interest of justice. Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.